EXHIBIT 10.3
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (“Agreement”) is effective as of April 1, 2011,
between Johannes van der Salm (“Executive”) and Thermon Holding Corp., a
Delaware corporation (the “Company”).
 
WHEREAS, the parties desire to enter into this Agreement to provide Executive
with appropriate total compensation and performance-based incentives, and to
retain Executive as an employee of the Company.
 
NOW, THEREFORE, in consideration for the mutual promises contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
both parties expressly acknowledge, Executive and the Company agree as follows:
 
1.     Employment.  Company hereby employs Executive as its Senior Vice
President, Global Manufacturing, and Executive agrees to remain so employed,
upon the terms and conditions stated herein.  Executive’s employment will be
“at-will,” without a fixed term, and may be terminated by the Company or by
Executive at any time, with or without notice, for any reason or no reason (and
no reason need be given), and, except as expressly provided in this Agreement,
without obligation of severance or additional compensation.
 
2.     Duties and Responsibilities.  Executive shall perform such duties as are
reasonably assigned to Executive by the Company’s Chief Executive Officer to
whom Executive will report and shall be accountable.  Such duties will include
those duties and responsibilities traditionally provided by a Senior Vice
President responsible for the global manufacturing and logistics of a company,
and may involve Company affiliates.  Executive shall faithfully, diligently, and
competently perform such services to the reasonable satisfaction of the
Company’s Chief Executive Officer, and Executive shall devote his full time and
best efforts, skill, and attention to the diligent performance and discharge of
such duties and responsibilities.
 
3.     Exclusivity and Conflict of Interest.  Executive’s employment with the
Company shall be exclusive.  Accordingly, during Executive’s employment with the
Company, Executive shall not engage in any business activity other than on the
Company’s behalf without the express prior written approval of the Company’s
Board of Directors.   It will not be a violation of this exclusivity provision
for Executive to serve on charitable or civic boards or committees provided that
such activity does not interfere with the performance of Executive’s duties and
responsibilities under this Agreement.  Under no circumstance shall Executive
engage in any activity that could create a conflict of interest between
Executive and the Company or its affiliates.
 
4.     Base Salary.  For services rendered by Executive on the Company’s behalf
during Executive’s employment, the Company will pay Executive a base salary
(“Base Salary”) at the annual rate of $190,000, less customary
withholding.  Base Salary may be changed periodically at the discretion of the
Company’s Board of Directors, but may not be reduced below $190,000.  The
Company will pay Executive’s pro-rata Base Salary on the Company’s regular
paydays.
 
 
 

--------------------------------------------------------------------------------

 
5.     Bonus.    Executive shall be eligible to receive an annual
performance-based bonus (“Annual Bonus”), with a target award of forty percent
(40%) of Executive’s Base Salary, based on the attainment of annual performance
targets to be mutually agreed upon by Executive and the Board of
Directors.   The Annual Bonus shall be paid within two and one-half months
following the end of the fiscal year in which such bonus was earned, provided
that if by such time the determination of whether the Annual Bonus was earned
(and the calculation of the amount thereof) is not complete, the Annual Bonus,
if any, shall be paid as soon as practicable after such determination and
calculation is complete, but in no event later than the last day of December in
which the fiscal year end occurs.  If Executive’s employment is terminated by
the Company for reasons other than Cause (as defined in Section 8(d) below) or
Executive resigns due to a Change of Control or a Significant Diminution of
Duties (as defined in Section 8(e) and 8(g) below), and, based on the results of
operations and financial performance of the Company for the entire fiscal year,
Executive would have been entitled to an Annual Bonus in respect of such fiscal
year had Executive remained employed by the Company on the last day of such
fiscal year, Executive shall be entitled to a pro-rata portion of the Annual
Bonus (payable at the time set forth above) based upon the portion of  the
fiscal year during which Executive was employed (e.g., 9 months of employment =
75% of Annual Bonus).
 
6.     Vacation and Other Employment Benefits.   During Executive’s employment
with the Company, Executive shall be entitled to four (4) weeks (20 days) of
personal time off per calendar year (pro-rated for partial years), taken at
times mutually acceptable to Executive and the Company.  In addition, Executive
may participate in those other employee benefit plans that the Company may make
generally available to its salaried employees provided that Executive otherwise
meets the eligibility requirements of those plans.
 
7.     Expense Reimbursement.  Executive shall be entitled to reimbursement for
ordinary, necessary and reasonable out-of-pocket business expenses which
Executive incurs in connection with performing Executive’s duties under this
Agreement, including reasonable business travel and meal expenses.  The
reimbursement of all such expenses shall be made in accordance with the
Company’s customary practice and policies (including presentation of evidence
reasonably satisfactory to the Company of the amounts and nature of such
expenses).
 
8.     Termination and Severance.
 
(a) Anything contained in this Agreement to the contrary notwithstanding, should
the Company terminate Executive’s employment other than for Cause:
 
(i)  
The Company shall pay Executive the Base Salary and any accrued employment
benefit as required by applicable law, each pro-rated through Executive’s
employment termination date;

 
(ii)  
The Company shall pay Executive, in accordance with Section 5 above, any Annual
Bonus earned from a prior year but not yet paid and any portion of the Annual
Bonus from the fiscal year during which such termination occurs that is payable
pursuant to Section 5 above, each payable in accordance with Section 5;

 
 
2

--------------------------------------------------------------------------------

 
 
(iii)  
The Company shall pay Executive for any unreimbursed business expenses incurred
by Executive through Executive’s last day of employment pursuant to Section 7
above; and

 
(iv)  
Provided that Executive (A) Executive delivers to the Company within sixty days
following Executive’s termination of employment a release of claims in form and
substance satisfactory to the Company’s Board of Directors, and (B) does not
otherwise violate this Agreement, the Company will continue to pay Executive his
annual Base Salary in equal installments in accordance with the Company’s normal
payroll practices for a period of twelve months following Executive’s
termination of employment.  Executive shall not be entitled to any benefits
under this Section 8(a)(iv), (Y) if, at the time Executive’s employment with the
Company was terminated, grounds existed for the termination of Executive’s
employment for Cause; and (Z) to the extent Executive receives any compensation
paid by any Person with respect to any services performed by Executive during
the twelve month period immediately following Executive’s termination of
employment.

 
(b) Should Executive’s employment with the Company terminate for any reason not
specified in Section 8(a) above, the Company shall only pay (i) Executive’s Base
Salary and any accrued employment benefit as required by applicable law (such
accrued benefit, for clarity, not to include any Annual Bonus), each pro-rated
through Executive’s employment termination date, and (ii) any unreimbursed
business expenses incurred by Executive through Executive’s last day of
employment pursuant to Section 7 above and shall have no other obligations with
regard to the payment of compensation, severance, bonus or other amounts to
Executive or Executive’s estate.
 
(c) On or before the employment termination date, Executive shall return to the
Company all of its and its affiliates’ property including all of the Company’s
documents, keys, credit cards, computer software, and all copies thereof.
 
(d) For purposes of this Agreement, “Cause” means any of the following, as
reasonably determined by the Company’s Board of Directors and includes:  (i) the
commission by Executive of a felony (or a crime involving moral turpitude); (ii)
the theft, conversion, embezzlement or misappropriation by Executive of funds or
other assets of the Company or any of its affiliates or any other act of fraud
or dishonesty with respect to the Company or any of its affiliates (including
acceptance of any bribes or kickbacks or other acts of self-dealing); (iii)
intentional, grossly negligent, or unlawful misconduct by Executive which causes
harm or embarrassment to the Company or any of its affiliates or exposes the
Company or any of its affiliates to a substantial risk of harm or embarrassment;
(iv) the violation by Executive of any law regarding employment discrimination
or sexual harassment; (v) the failure by Executive to comply with any material
policy generally applicable to Company employees, which failure is not cured
within 30 days after notice to Executive; (vi) the repeated failure by Executive
to follow
 
 
3

--------------------------------------------------------------------------------

 
the reasonable directives of the Chief Executive Officer or the Company’s Board
of Directors, which failure is not cured within 30 days after notice to
Executive; (vii) the unauthorized dissemination by Executive of confidential
information in violation of Section 10 of this Agreement; (viii) any material
misrepresentation or materially misleading omission in any resume or other
information regarding Executive (including Executive’s work experience, academic
credentials, professional affiliations or absence of criminal record) provided
by or on behalf of Executive; (ix) the Company’s discovery that, prior to
Executive’s employment with the Company, Executive engaged in conduct of the
type described in clauses (i) through (iv) above; or (x) any other material
breach by Executive of this Agreement that is not cured within 30 days after
notice to Executive.
 
(e) For purposes of this Agreement, “Change of Control” means the sale (in a
single transaction or a series of related transactions) of Thermon Group
Holdings, Inc., a Delaware corporation (“Parent”), to any Person (other than CHS
Private Equity V LP, a Delaware limited partnership, or its affiliate) pursuant
to which such Person acquires (i) all or substantially all of the assets of
Parent and all of its wholly-owned subsidiaries (including the Company),
determined on a consolidated basis, or (ii) a majority of the then outstanding
shares of Parent’s common stock (whether by merger, consolidation, sale or
transfer of shares, reorganization, recapitalization or otherwise); provided
that Executive must notify the Company by written notice of his intention to
terminate his employment after a Change of Control; and provided, further, that
such notice shall be provided to the Company within one hundred and eighty (180)
days of the Change of Control.
 
(f) For purposes of this Agreement, “Person” means any individual, partnership,
corporation, limited liability company, association, joint stock company, trust,
joint venture or unincorporated organization.
 
(g) For purposes of this Agreement, “Significant Diminution of Duties” means the
assignment to Executive of any duties or responsibilities materially
inconsistent with Executive’s position and title, or a material reduction in
Executive’s responsibilities and authority, except in connection with the
termination of Employee’s employment for Cause, disability or death; provided
that Executive must notify the Company by written notice of his intention to
terminate his employment for a Significant Diminution of Duties; and provided,
further, that such notice shall be provided to the Company within thirty (30)
days of the initial existence of the action constituting a Significant
Diminution of Duties, and the Company shall have thirty (30) days to cure such
action that created the Significant Diminution of Duties after receipt of such
notice, it being understood that if the Company so cures such action, no
Significant Diminution of Duties shall be deemed to have existed.
 
9.     Patents, Copyrights, Trademarks, and Other Property Rights.  Any and all
inventions, improvements, discoveries, formulas, technology, business
strategies, management, administration, and accounting systems, processes, and
computer software relating to the Company’s or its affiliates’ business (whether
or not patentable), discovered, developed, or learned by Executive during his
employment with the Company or used by the Company or its affiliates in the
conduct of their respective businesses are the sole and absolute property of
 
 
4

--------------------------------------------------------------------------------

 
Company and are “works made for hire” as that term is defined in the copyright
laws of the United States.  The Company is the sole and absolute owner of all
patents, copyrights, trademarks, and other property rights to those items and
Executive will fully assist the Company to obtain the patents, copyrights,
trademarks, or other property rights to all such inventions, improvements,
discoveries, formulas, technology, business strategies, management,
administration, and accounting systems, processes, or computer
software.  Executive has been notified by the Company and understands that the
foregoing provisions of this Section 9 do not apply to an invention for which no
equipment, supplies, facilities, confidential, proprietary, or trade secret
information of the Company or its affiliates was used and which was developed
entirely on Executive’s own time, unless the invention:  (a) relates to the
business of the Company or its affiliates or to their actual or demonstrably
anticipated research and development, or (b) results from any work performed by
Executive for the Company or its affiliates.
 
10.   Non-Disclosure and Use of Confidential and Proprietary Information.  The
Company’s employment of Executive has resulted and will result in Executive’s
exposure and access to confidential and proprietary information, to which the
Company agrees to continue to provide Executive after this Agreement becomes
effective, that includes (among other things) the Company’s and its affiliates’
formulas, processes, administration and accounting systems, computer software,
customer lists, vendor lists, due diligence files, financial information,
technology, business strategies, business track record, and personal information
about the Company’s and its affiliates’ owners, directors, officers, and
employees, which information is of great value to the Company, its affiliates,
their owners, Directors, officers, and employees.   Executive shall not, other
than on the Company’s behalf, at any time during Executive’s employment with the
Company and thereafter, make available, divulge, disclose, or communicate in any
manner whatsoever to any Person any such confidential or proprietary
information, or use any such confidential or proprietary information for any
purpose other than on the Company’s behalf, unless authorized to do so in
writing by Company’s Chairman of the Board of Directors, required by law or
court order, or such information has become publicly available other than by
reason of a breach by Executive of this Section 10 or of another Person’s
violation of an obligation not to disclose such information.  Should Executive
be required by law or court order to disclose such confidential or proprietary
information, Executive shall give the Company’s Chairman of the Board of
Directors reasonable notice so as to allow the Company sufficient opportunity to
challenge such application of the law or court order, or to otherwise attempt to
limit the scope of such disclosure.  This Agreement applies to all confidential
and proprietary information of the Company and its affiliates, regardless of
when such information is or was disclosed to Executive.
 
11.   Restrictive Covenants.  During Executive’s employment with the Company and
for a period of one (1) year after the termination of that employment, Executive
agrees to not, directly or indirectly, other than on the Company’s behalf:
 
(a) Engage or participate, in any country in the world in which the Company does
business or has begun to formulate a plan to do business during the term of
Executive’s employment with the Company, as an owner, partner, member,
shareholder, independent contractor, employee, consultant, agent, advisor or
(without limitation by the specific enumeration of the foregoing) otherwise in
any business involving a Competitive
 
 
5

--------------------------------------------------------------------------------

 
Business Activity (as defined below), provided that nothing in this Section 11
shall prevent Executive from owning less than five percent (5%) of any class of
publicly traded securities of any such business so long as such investment is
passive and Executive has no other involvement with the issuer of such
securities.  For purposes of this Agreement, “Competitive Business Activity”
means the design, engineering, manufacture or sale of heat tracing systems  (for
example, products involving the application of external heat to pipes, vessels,
instruments or other equipment for the purposes of freeze protection, process
temperature maintenance, environmental monitoring or surface snow and ice
melting, heat tracing equipment, heat tracing tubing bundles, and heat tracing
control systems), heat tracing system consultation, heat tracing system
installation, and heat tracing system maintenance;
 
(b) Solicit any customer or potential customer of the Company or any of its
affiliates that Executive had contact with during the term of his employment
with respect to the sale or provision of any Competitive Business Activity that
the Company or its affiliates manufactured, sold, or was in the process of
developing during Executive’s employment with the Company.  For purposes of this
subsection 11(b), (i) a customer means any Person to which the Company or any of
its affiliates sold products or rendered services within the 24 month period
immediately preceding Executive’s employment termination date, and (ii)
potential customer means any Person to which the Company or any of its
affiliates solicited (or had active plans to solicit) within the 12 month period
that immediately preceded Executive’s employment termination date; or
 
(c) Induce or assist in the inducement of any individual or independent
contractor (including sales representatives or agents) to terminate or otherwise
limit their relationship with the Company or any of its affiliates.
 
The period of time in which Executive is required to act, or refrain from
acting, pursuant to this Section 11 shall be tolled (shall not run) for so long
as Executive is in breach of any of Executive’s obligations thereunder.
 
12.   Non-Disparagement­.  At no time shall Executive, directly or indirectly,
ever make (or cause to be made) any disparaging, derogatory or other negative or
false statement regarding the Company, its affiliates, their products, services,
practices, policies, operations, owners, directors, officers, partners,
employees, sales representatives, or agents.  The Company shall direct the
members of its Board of Directors and its senior executives to not make (or
cause to be made) at any time, directly or indirectly, any disparaging,
derogatory or other negative or false statement regarding Executive.
 
13.   Injunctive Relief.  Executive acknowledges and agrees that the covenants
contained in Sections 9 - 12 above are reasonable in scope and duration, do not
unduly restrict Executive’s ability to engage in Executive’s livelihood, and are
necessary to protect the Company’s legitimate business interests (including
without limitation, the protection of its confidential and proprietary
information).  Without limiting the rights of the Company to pursue any other
legal and/or equitable remedies available to it for any breach by Executive of
the covenants contained in Sections 9 - 12 above, Executive acknowledges that a
breach of those covenants would cause a loss to the Company for which it could
not reasonably or adequately be
 
 
6

--------------------------------------------------------------------------------

 
compensated by damages in an action at law, that remedies other than injunctive
relief could not fully compensate the Company for a breach of those covenants
and that, accordingly, the Company shall be entitled to injunctive relief
(without the requirement of posting a bond or other security) to prevent any
breach or continuing breaches of Executive’s covenants as set forth in Sections
9 - 12 above.  It is the intention of the parties that if, in any action before
any court empowered to enforce such covenants, any term, restriction, covenant,
or promise is found to be unenforceable, then such term, restriction, covenant,
or promise shall be deemed modified to the extent necessary to make it
enforceable by such court to the fullest extent possible.  If any provision of
this Agreement (including without limitation Sections 9 - 12) is held invalid or
unenforceable for any reason (after any such modification or limitation pursuant
to the preceding sentence, as applicable), such provision will be ineffective
only to the extent of such invalidity or unenforceability without invalidating
the remainder of such provision or the remaining provisions of this Agreement.
 
14.   The Company’s Disclosure to Executive’s Prospective or Subsequent
Employers.  Executive expressly authorizes the Company to disclose this
Agreement, any provision hereof, or any other policy or agreement between the
Company and Executive to Executive’s prospective or subsequent employers.
 
15.   ­Mandatory Mediation.  Other than disputes involving the covenants and
obligations set forth in Sections 9 - 12 above which may be directly filed in a
court of competent jurisdiction, Executive and the Company agree that all other
disputes and claims of any nature that Executive may have against the Company
including all statutory, contractual, and common law claims (including all
employment discrimination claims), and all other disputes and claims of any
nature that the Company may have against Executive, will be submitted
exclusively first to mandatory mediation in a mutually agreed-upon location,
under the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association or under such other rules or under the auspices
of such other organization as the parties may mutually agree.  All information
regarding the dispute or claim or mediation proceedings, including any mediation
settlement, shall not be disclosed by Executive, the Company, or any mediator to
any third party without the written consent of the Company’s Chairman of the
Board of Directors and Executive.
 
16.   Assignment.  The services rendered by Executive to the Company are unique
and personal.  Accordingly, Executive may not assign any of the rights or
delegate any of the duties or obligations under this Agreement.  This Agreement
is enforceable by the Company and its affiliates and may, upon written notice to
Executive, be assigned or transferred by the Company to, and shall be binding
upon and inure to the benefit of, any parent, subsidiary or other affiliate of
the Company or any Person which at any time, whether by merger, purchase, or
otherwise, acquires all or substantially all of the assets, stock or business of
the Company.
 
17.   Notices.  All notices hereunder shall be in writing and shall be delivered
by hand, by facsimile (or photo or other electronic means), by local messenger
or by reputable overnight courier.  Notices shall be deemed given: (1) when
received, if delivered by hand or local messenger; (2) when sent, if sent by
facsimile, photo or other electronic means during the recipient’s normal
business hours; (3) on the first business day after being sent, if sent by
facsimile, photo or other electronic means other than during the recipient’s
normal business
 
 
7

--------------------------------------------------------------------------------

 
hours; and (4) one business day after being delivered to a reputable overnight
courier for next day delivery.  A notice delivered by facsimile, photo or other
electronic means shall only be effective on the date set forth above, however,
if the notice is also given by hand, local messenger or courier no later than
two business days after its delivery by facsimile, photo or other electronic
means.  All notices shall be addressed as follows: (1) if to the Company:
Thermon Holding Corp., 100 Thermon Drive, San Marcos, Texas 78667, fax: (512)
396-3627, attention: Rodney Bingham, Chief Executive Officer; with copies (which
shall not constitute notice) to CHS Private Equity V LP, 10 South Wacker Drive,
Suite 3175, Chicago, Illinois 60606, Attention:  Daniel J. Hennessy and Marcus
J. George, Fax: (312) 876-3854; and Sidley Austin LLP, One South Dearborn,
Chicago, Illinois 60603, fax: (312) 853-7036, attention: Roger R. Wilen and
Jeffrey Smith; (2) if to Executive: Johannes van der Salm, to the home address
last shown on the records of the Company; or (in each case) to such other
addresses or addressees as may be designated by notice given in accordance with
the provisions of this Section 17.
 
18.   Waiver.  The Company’s waiver of a breach by Executive of any provision of
this Agreement or failure to enforce any such provision with respect to
Executive shall not operate or be construed as a waiver of any subsequent breach
by Executive of any such provision or of any other provision or of the Company’s
right to enforce any such provision or any other provision with respect to
Executive.  No act or omission of the Company shall constitute a waiver of any
of its rights hereunder except for a written waiver signed by the Company’s
Chairman of the Board of Directors.
 
19.   Governing Law.  This Agreement shall in all respects be governed by the
substantive laws of the State of Texas without regard to its or any other
state’s conflict of law rules.
 
20.   Amendment.  The terms of this Agreement may be modified only by a writing
signed by both Executive and the Company’s Chairman of the Board of Directors.
 
21.   Post-Employment Effectiveness.  Executive expressly acknowledges that
Sections 9 - 25 of this Agreement remain in effect after the termination of
Executive’s employment with Company.
 
22.   Section 409A.  This Agreement is intended to comply with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended, and shall be
interpreted and construed consistently with such intent.  The payments to
Executive pursuant to this Agreement are also intended to be exempt from Section
409A of the Code to the maximum extent possible, under either the separation pay
exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or as short-term
deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and for purposes of
the separation pay exemption, each installment paid to Executive under this
Agreement shall be considered a separate payment.    In the event the terms of
this Agreement would subject Executive to taxes or penalties under Section 409A
of the Code (“409A Penalties”), the Company and Executive shall cooperate
diligently to amend the terms of the Agreement to avoid such 409A Penalties, to
the extent possible; provided that in no event shall the Company be responsible
for any 409A Penalties that arise in connection with any amounts payable under
this Agreement.  To the extent any amounts under this Agreement are payable by
reference to Executive’s “termination of employment” such term and similar terms
shall be
 
 
8

--------------------------------------------------------------------------------

 
deemed to refer to Executive’s “separation from service,” within the meaning of
Section 409A of the Code.  Notwithstanding any other provision in this
Agreement, if Executive is a “specified employee,” as defined in Section 409A of
the Code, as of the date of Executive’s separation from service, then to the
extent any amount payable under this Agreement (i) constitutes the payment of
nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon Executive’s separation from service and (iii) under
the terms of this Agreement would be payable prior to the six-month anniversary
of Executive’s separation from service, such payment shall be delayed until the
earlier to occur of (a) the six-month anniversary of the separation from service
or (b) the date of Executive’s death.  In addition, each payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, which is
conditioned upon Executive’s execution of a release and which is to be paid
during a designated period that begins in a first taxable year and ends in a
second taxable year shall be paid in the second taxable year.  Any reimbursement
payable to Executive pursuant to this Agreement shall be conditioned on the
submission by Executive of all expense reports reasonably required by the
Company under any applicable expense reimbursement policy, and shall be paid to
Executive within 30 days following receipt of such expense reports, but in no
event later than the last day of the calendar year following the calendar year
in which Executive incurred the reimbursable expense. Any amount of expenses
eligible for reimbursement during a calendar year shall not affect the amount of
expenses eligible for reimbursement during any other calendar year. The right to
any reimbursement pursuant to this Agreement shall not be subject to liquidation
or exchange for any other benefit.
 
23.   Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the matters described
herein, and supersedes any and all prior and/or contemporaneous agreements and
understandings, oral or written, between the parties, including, without
limitation, the Offer Letter.
 
24.   Counterparts; Facsimiles.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one agreement.  A facsimile, photo or other electronic copy
of this Agreement (or any counterpart hereof) shall be deemed to be an original.
 
25.   Construction.  The headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.  This Agreement shall not be construed strictly against the
drafter (and any rule of construction to that effect shall not be applied).
 
* * * * * * *
 
 
 
 
9

--------------------------------------------------------------------------------

 
EXECUTIVE AND THE COMPANY EACH REPRESENT AND WARRANT THAT EACH HAS READ THIS
AGREEMENT, EACH UNDERSTANDS ITS TERMS, AND EACH AGREES TO BE BOUND THEREBY.
 
In Witness Whereof, the parties have executed this Employment Agreement as of
the date first above written.
 
JOHANNES VAN DER SALM
 
 
THERMON HOLDING CORP.
/s/ Johannes van der Salm
 
By:      /s/ Rodney Bingham
8 April 2011
 
Name: Rodney Bingham
Its:       President and Chief Executive Officer

 
 
 
 
 
 
 
 
 
 
van der Salm Employment Agreement

--------------------------------------------------------------------------------